             Case 1:18-cv-10589 Document 1 Filed 11/14/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 POLARIS IMAGES CORPORATION,

                                Plaintiff,                    Docket No. 1:18-cv-10589

        - against -                                           JURY TRIAL DEMANDED

 TRIBUNE BROADCASTING COMPANY, LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Polaris Images Corporation (“Polaris” or “Plaintiff”) by and through its

undersigned counsel, as and for its Complaint against Defendant Tribune Broadcasting

Company, LLC (“Tribune” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of NFL football player Aaron Hernandez’s pregnant wife Shayanna

Jenkins. Accordingly, Polaris seeks monetary relief under the Copyright Act of the United States,

as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
              Case 1:18-cv-10589 Document 1 Filed 11/14/18 Page 2 of 5



                                             PARTIES

       5.      Polaris Images is an independent professional photography agency that represents

content owners around the world. Polaris Images has exclusive distribution relationships with

some of its contributors. Polaris Images has principle place of business at 259 W 30th Street,

Suite 803, New York, New York 10001.

       6.      Upon information and belief, Tribune is a foreign limited liability company duly

organized and existing under the laws of the State of Delaware, with a place of business 220 E

42nd Street, New York, NY 10017. Upon information and belief Tribune is registered with the

New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, Tribune has owned and operated a website at the URL:

https://fox61.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Enid Ricci, a professional photographer, who has an exclusive licensing

agreement with Polaris Images, owns the copyright to the photograph of NFL football player

Aaron Hernandez’s pregnant wife Shayanna Jenkins (the “Photograph”). A true and correct copy

of the Photograph is attached hereto as Exhibit A.

       8.      Polaris is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-104-176 and titled “5_22_2018(279).jpg.” See Exhibit B.

       B.      Defendant’s Infringing Activities
                Case 1:18-cv-10589 Document 1 Filed 11/14/18 Page 3 of 5



          10.    On or about May 22, 2018, Tribune ran an article on the Website titled Aaron

Hernandez’s fiancee Shayanna Jenkins announces pregnancy. See URL

https://fox61.com/2018/05/22/aaron-hernandezs-fiancee-shayanna-jenkins-announces-

pregnancy/. The article prominently featured the Photograph. A true and correct copy of the

article and screenshots of the Photograph on the article are attached hereto as Exhibit C.

          11.    Tribune did not license the Photograph from Plaintiff for its article, nor did

Tribune have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.    Tribune infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Tribune is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
             Case 1:18-cv-10589 Document 1 Filed 11/14/18 Page 4 of 5



       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Tribune be adjudged to have infringed upon Plaintiff’s copyrights

              in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       November 14, 2018
Case 1:18-cv-10589 Document 1 Filed 11/14/18 Page 5 of 5



                                       LIEBOWITZ LAW FIRM, PLLC
                                       By: /s/Richard Liebowitz
                                       Richard Liebowitz
                                       11 Sunrise Plaza, Suite 305
                                       Valley Stream, New York 11580
                                       Tel: (516) 233-1660
                                       RL@LiebowitzLawFirm.com

                          Attorneys for Plaintiff Polaris Images Corporation
